t c summary opinion united_states tax_court zane d and debbie l worman petitioners v commissioner of internal revenue respondent docket no 4500-06s filed date zane d and debbie l worman pro sese michael w lloyd for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date and supplemented date in his motion respondent moves to dismiss this case for lack of jurisdiction principally on the ground that no notice_of_determination concerning collection actions under sec_6320 and or sec_6330 as authorized by sec_6320 and required by sec_6330 to form the basis for a petition to this court has been sent to petitioners with respect to taxable years and respondent also moves to dismiss on the ground that as to the irs filed notice_of_federal_tax_lien which is attached to the petition said lien was released on date and the liability fully paid for reasons discussed hereinafter we shall grant respondent’s motion as supplemented in that we shall dismiss this case for lack of jurisdiction on the ground that no notice_of_determination was sent to petitioners by respondent’s office of appeals for any of the taxable years in issue background at the time that the petition was filed zane d worman and debbie l worman petitioners resided in gillette wyoming for and the taxable years in issue petitioners filed federal_income_tax returns although petitioners reported tax on those returns petitioners did not enclose full payment with any of their returns upon receipt of petitioners’ returns respondent assessed the tax reported thereon as well as applicable penalties and statutory interest and sent petitioners so-called statutory notices of balance due ie notice_and_demand for payment see sec_6303 petitioners did not immediately pay the outstanding liabilities by letter dated date respondent sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice the lien notice referenced a notice_of_federal_tax_lien filed by respondent with the campbell county clerk in gillette wyoming regarding petitioners’ outstanding liabilities for and the lien notice included the following statements you have a right to request a hearing with us to appeal this collection action and to discuss your payment method options to explain the different collection appeal procedures available to you we’ve enclosed publication collection appeal rights if you want to request a hearing please complete the enclosed form request for a collection_due_process_hearing and mail it to subsequently for respondent determined a modest deficiency in and addition for late filing to petitioners’ income_tax upon default of the notice_of_deficiency respondent assessed the determined liability internal_revenue_service dp s-661a p o box bensalem pa you must request your hearing by we’ll issue a certificate of release of the federal_tax_lien within days after you pay the full amount owed petitioners received the lien notice however they did not file with respondent a form request for a collection_due_process_hearing or a written equivalent rather petitioners filed with this court on date a petition disagreeing with the determination contained in the notice issued by the internal_revenue_service for the year s or period s and as set forth in such notice dated as an exhibit to the petition petitioners attached a copy of the lien notice as well as a copy of the notice_of_federal_tax_lien filed with the campbell county clerk in gillette wyoming by notice dated date this case was calendared for trial at the court’s trial session scheduled for date in cheyenne wyoming on date respondent filed a certificate of release of federal_tax_lien with the campbell county clerk in gillette wyoming the certificate of release recites that petitioners have satisfied the taxes and all statutory addition sec_3 the petition arrived at the court by priority mail in an envelope bearing a u s postal service postmark dated date for and and that as a consequence the lien provided by code sec_6321 has been released on date respondent filed his motion to dismiss for lack of jurisdiction by order dated date the court calendared the motion for hearing at the date cheyenne wyoming trial session on date respondent filed a supplement to his motion discussion the tax_court is a court of limited jurisdiction see sec_7442 accordingly we may exercise jurisdiction only to the extent expressly authorized by statute 66_tc_61 in addition jurisdiction must be proven affirmatively and a party invoking our jurisdiction bears the burden of proving that we have jurisdiction over the party’s case see 65_tc_346 35_tc_177 27_tc_837 in order to meet this burden the party must establish affirmatively all facts giving rise to our jurisdiction see wheeler’s peachtree pharmacy inc v commissioner supra pincite 15_bta_645 telephone conference calls with the parties were conducted prior to the scheduled hearing the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 was enacted into law on date rra sec_3401 112_stat_746 grants this court jurisdiction to review the commissioner’s determination as to the propriety of filing a notice_of_federal_tax_lien under sec_6320 or a proposed levy on property under sec_6330 in a collection review action this court’s jurisdiction under sec_6320 and sec_6330 depends in part on the issuance of a notice_of_determination by the commissioner office of appeals after the taxpayer has requested an administrative hearing following the issuance by the commissioner’s collection_division of either a final notice_of_intent_to_levy see sec_6330 or a notice of filing of federal_tax_lien see sec_6320 see 117_tc_122 116_tc_263 114_tc_492 see also rule b petitioners received the lien notice in date but they never requested an administrative hearing by filing with respondent a form or an equivalent written request instead they responded to the lien notice by filing a petition with this court thus because petitioners never requested an administrative hearing as mandated by sec_6320 respondent’s office of appeals had no occasion to and therefore did not issue a notice_of_determination in short the petition in this case was filed in response to the lien notice and not in response to a notice_of_determination as mandated by statute therefore we may not as we lack jurisdiction address the propriety of the filing of the lien in this case the foregoing is dispositive of the matter before us however even if petitioners had filed with the court a petition appealing from a notice_of_determination issued by respondent’s office of appeals following a timely request for an administrative hearing we would still be obliged to grant respondent’s motion as supplemented and dismiss this case thus in 126_tc_1 the court held the taxpayer’s challenges to the commissioner’s collection action a proposed levy were moot because there was no unpaid tax_liability upon which a levy could be based and the commissioner would not take any further collection action this court lacks jurisdiction in a lien or levy case collection review case to determine an overpayment or to order a refund_or_credit of taxes and the taxpayer’s case should be dismissed as moot in the present case petitioners’ unpaid assessed liability is zero for each of the years in issue although a few cents of accrued interest may remain for and respondent’s counsel has represented that respondent has as a matter of policy written off such amounts as de_minimis and does not seek to collect them this representation is confirmed by the fact that in date respondent filed with the campbell county clerk in gillette wyoming a certificate of release of federal_tax_lien reciting that petitioners had satisfied the taxes and all statutory additions for and finally we note that if petitioners think that they have overpaid their liability for any of the years in issue then petitioners may have a judicial remedy in the form of a civil_action for refund in the appropriate u s district_court or the u s court of federal claims see sec_7422 see also u s c sec_1346 sec_1402 because such actions are governed by strict procedural rules petitioners may care to consult a competent tax professional familiar with such matters civil actions for refund under sec_7422 are not cognizable in the tax_court indeed our jurisdiction to even determine overpayments is narrowly circumscribed e g sec_6512 to give effect to the foregoing an order granting respondent’s motion as supplemented will be entered dismissing this case for lack of jurisdiction on the ground that no notice_of_determination was sent to petitioners by respondent’s office of appeals for any of the taxable years in issue
